DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 and 4-21 are pending in this application and were examined on their merits.

The rejection of Claims 1-14 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, has been withdrawn due to the Applicant’s amendments to the claims filed 08/10/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 08/10/2021, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 


Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at Pg. 2, Line 10.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "said primary breast luminal cells are identified".  There is insufficient antecedent basis for this limitation in the claim.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/398,328 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to  a method of tissue engineering, transplantation, tissue reconstruction, cell therapy procedure, or treatment of the effects of mastectomy, comprising the steps:
A) generating multipotent mammary stem cells by:
 a) isolating and growing primary breast luminal cells in-vitro;


active breast stromal fibroblasts or with interleukin-8 (IL-8) in serum-free medium,
c) continuing the growth of cells until the formation of cellular aggregates, wherein growth of the cells is performed in a breast luminal cell-specific medium, wherein said breast luminal cell-specific medium comprises a 1:1 mixture (vol/vol) of DMEM medium and F12 medium supplemented with 1% - 20% (vol/vol) serum, and supplemented with 0.1%-2% (vol/vol) of an antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml penicillin, 10000 µg/ml streptomycin and 25 µg/ml amphotericin B;
d) transferring the cells to a stem cell growth medium and growing them further until the formation of mammospheres; and
e) isolating said mammary stem cells;
and
B) applying/administering said multipotent mammary stem cells to a patient in need thereof at a place of the patient’s body where a process of tissue engineering, transplantation, tissue reconstruction or cell therapy procedure is desired.

This is made obvious by the ‘328 Application which is drawn to a method of tissue engineering, transplantation, tissue reconstruction, cell therapy procedure,
or treatment of the effects of mastectomy, comprising the steps:
A) generating multipotent mammary stem cells by:
a) isolating and growing primary breast luminal cells in-vitro;


active breast stromal fibroblasts or with interleukin-8 (IL-8) in serum-free medium;
c) continuing the growth of cells until the formation of cellular aggregates; and
d) transferring the cells to a stem cell growth medium and growing them further until the formation of mammospheres; and
e) isolating said mammary stem cells;
and
B) applying/administering said multipotent mammary stem cells to a patient in need thereof at a place of the patient’s body where a process of tissue engineering,
transplantation, tissue reconstruction or cell therapy procedure is desired, and
the method according to claim 1, wherein, in step c) growth of the cells is performed in a breast luminal cell-specific medium, wherein said breast luminal cell-specific medium comprises a 1:1 mixture (vol/vol) of DMEM medium and F12 medium supplemented with 1%-20% (vol/vol) serum, and supplemented with 0.1% - 2% (vol/vol) of an antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml penicillin, 10000 µg/ml streptomycin and 25 µg/ml amphotericin B.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘328 Application to use the DMEM/F12 medium because the reference teaches its use in step c) of the method.  


.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Wilkerson (2016), cited in the IDS, in view of Wicha et al.
(US 2010/0136031 A1) and Techanukul et al. (2014), both of record, in view of Tait et al. (1996).




Isolating and dissociating mammary gland tissue (inherently comprising primary
breast luminal epithelial cells) into a single cell suspension and culturing in serum-
free media within ultra-low attachment cull-culture plates, to promote proliferation
of progenitor cells and mammary progenitor cells to form free-floating spherical
colonies (aggregates), and transferring the cells to a stem cell growth medium (CMM);
and wherein the non-adherent mammosphere culture technique utilizes the stem
cell properties of anchorage-independence, apoptosis resistance and high proliferation
index to isolate mammary stem cells from the bulk of the mammary epithelium (Pg. 27,
Lines 1-8, see also Protocol, Pg. 53, Fig. 2), reading on Claim 1, steps a) in part, c) in part, d) and e) and 11;
and wherein the formed mammospheres have a size in the range of from 50-200
µm (greater than or equal to 40 µm counted as mammospheres) and overlapping the
claimed range (Pg. 79, Lines 8-10), and reading on Claim 12.

The teachings of Wilkerson were discussed above.

Wilkerson did not teach a method wherein the primary breast luminal cells are
grown as an adherent culture, as required by Claim 1, step a) or





serum-free medium, as required by Claim 1, step b) and applying said multipotent
mammary stem cells to a patient in need thereof at a place in the patient’s body where a
process of cosmetic tissue engineering/tissue reconstruction is desired, as required by
Claim 1, step B) and Claim 14;
wherein growth of the cells is performed in a breast luminal cell-specific medium, wherein said breast luminal cell-specific medium comprises a 1:1 mixture (vol/vol) of DMEM medium and F12 medium supplemented with 1%- 20% (vol/vol) serum, and supplemented with 0.1%- 2% (vol/vol) of an antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml penicillin, 10000 µg/ml streptomycin and 25 µg/ml amphotericin, as required by Claim 1, step c);
wherein the treatment step is done from a period in the range of from 12-36
hours, as required by Claim 5;
wherein the primary cells are human cells and the mammary stem cells are
human, as required by Claim 6;
wherein the IL-8 is a recombinant IL-8, as required by Claim 7; 
wherein the IL-8is human IL-8 of SEQ ID NO: 1, as required by Claim 8;
wherein the IL-8 is used at a concentration of from 25-100 ng/mL, as required by
Claim 9;





performance of steps a)-d) and are characterized by an up-regulation of one or several
or all of CD44, ALDH1, ALDH2, OCT4, KLF4 and N-cadherin, and the simultaneous
expression of one or several or all myoepithelial and luminal markers selected from
CyK5, CyK6, CyK14, CyK18, CyK19, c-Kit, Elf-5, in comparison to primary breast
luminal cells not having undergone a treatment of steps a)-d), and are further
characterized by a lower expression of CD24 and E-cadherin in comparison to primary
breast luminal cells not having undergone a treatment of steps a)-d), as required by
Claim 13.

Wicha et al. teaches treating isolated primary breast epithelial cells with IL-8 at
100 ng/ml in serum free medium, resulting in increased mammosphere formation (Pg.
5, Paragraph [0041] and Fig. 19B);
isolating and dissociating mammary gland tissue (inherently comprising primary
breast luminal epithelial cells) into a cell suspension to generate mammospheres or on
collagen substratum in adherent conditions to induce cellular differentiation (Pg. 35,
Paragraph [0250]);
and wherein the IL-8 is recombinant human IL-8 (inherently having the amino
acid sequence of SEQ ID NO: 1) (Pg. 32, Paragraph [0230)).

Tait et al. teaches the culture of breast luminal (epithelial) cells in DMEM/F12 medium with 5% horse serum, 100 IU/ml penicillin, 100 µg/ml streptomycin and 0.5 µg/ml amphotericin (Pg. 264, Column 1, Lines 24-28).
et al. teaches a method wherein stem cells are used/applied in tissue
engineering in breast reconstruction (lipofilling, lipotransfer or fat grafting) (Pg. 58,
Column 2, Lines 13-21).

It would have been obvious to those of ordinary skill in the art before the filing
date of the instant invention to modify the method of generating and isolating mammary
stem cells of Wilkerson with the contacting of the primary breast luminal cells with
recombinant human IL-8 as taught by Wicha et al. because Wicha et al. teaches that IL-8 causes increased mammosphere formation in primary breast epithelial cells.  Therefore, this is no more than the use of a known technique to improve a similar method of mammosphere formation in primary breast luminal/epithelial cells in the same way (mammosphere production).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain the increased mammosphere formation from primary breast epithelial cells.  


It would have been further obvious to those of ordinary skill in the art before the
filing date of the instant invention to modify the method of generating and isolating
mammary stem cells from primary breast luminal cells of Wilkerson and Wicha et al. with the use of a breast luminal specific growth medium as taught by Tait et al. because the reference teaches that such a medium is suitable for use in culturing breast luminal epithelial cells and would have been recognized as a suitable cell media for that intended purpose.  While the reference does not specify the ratio of DMEM to F12 used or the % the antibiotic solution and concentration of components therein is used to supplement the medium, the determination of the optimal ratio, % of antibiotic solution and concentration of components used therein by routine experimentation would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention as the ratio of mediums produces the result of allowing cell growth and the concentration of antibiotic components therein prevents contamination of said medium.  The MPEP at 2144.05 II. A and B. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide the primary breast epithelial/luminal cells with a suitable growth medium to allow cell proliferation and control contamination.  There would have been a reasonable expectation of success in making this modification because Wilkerson and Wicha et al. are directed to the generation and isolation of mammary stem cells from primary breast luminal/epithelial cells and Tait et al. teaches a suitable growth medium for breast epithelial/luminal cells.

It would have been further obvious to those of ordinary skill in the art before the
filing date of the instant invention to modify the method of generating and isolating
mammary stem cells of Wilkerson, Wicha et al. and Tait et al. with the method of Techanukul et al. of applying the mammary stem cells to a patient in a process of cosmetic breast reconstruction because the use of mammary stem cells in a process of breast reconstruction would have been recognized as a suitable cell type for the intended purpose.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have mammary stem cells for use in a breast reconstruction method.  
et al. and Tait et al. are directed to the generation and isolation of mammary stem cells and Techanukul et al. teaches that stem cells have applicability in cosmetic breast reconstruction.

It would have been further obvious to those of ordinary skill in the art before the
filing date of the instant invention to modify the method of generating and isolating
primate mammary stem cells of Wilkerson, Wicha et al., Tait et al. and Techanukul et al. to use human primary breast luminal cells to obtain human mammary stem cells because it is routine in the biological and medical arts to use animal models to perfect techniques before use of human cells or on human subjects.  The use of lower primate breast luminal cells to generate lower primate mammary stem cells would thus be recognized by the ordinary artisan as a preliminary step toward the use of human breast primary luminal cells to generate human mammary stem cells.  With regard to the timing of the treatment with IL-8 step of Claim 5, those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the determination of the timing of treatment is no more than routine optimization of result-effective variables through experimentation, especially in the absence of a showing of criticality.  That is, a treatment time that is too short will not likely result in the desired effect of increased mammosphere formation. 




Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to assure the effect of increased mammosphere formation is realized.  There would have been a reasonable expectation of success in making these modifications because at least Wilkerson and Wicha et al. are drawn to the same field of endeavor, that is, the generation of mammospheres from primary breast epithelial cells and Techanukul et al. teaches that stem cells have applicability in techniques of breast reconstruction and tissue engineering.





13, wherein the multipotent mammary
stem cells are produced by the performance of steps a)-d) and are characterized by an
up-regulation of one or several or all of CD44, ALDH1, ALDH2, OCT4, KLF4 and N-
cadherin, and the simultaneous expression of one or several or all myoepithelial and
luminal markers selected from CyK5, CyK6s CyK14, CyK18, CyK13, c-Kit, Elf-5, in
comparison to primary breast luminal ceils not having undergone a treatment of steps
a)-d), and are further characterized by a lower expression of CD24 and E-cadherin in
comparison to primary breast luminal cells not having undergone a treatment of steps
a}-d), the combined prior art would produce multipotent mammary stem cells by the
same performance of steps a)-d), and therefore would also be expected to have the
same characteristics and properties of expression as the claimed cells.

Response to Arguments

Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the amendment to Claim 1 incorporating the limitations of Claim 3, Claims 4, Claim 10 as well as New Claims 18-21 are free of the art as indicated in the prior action (Remarks, Pg. 7, Lines 23-27 and Pg. 8, Lines 1-9).

This is not found to be persuasive for the reasoning provided in the New rejections herein.
s 1, 2 and 5-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Wilkerson (2016), cited in the IDS, in view of Wicha et al. (US 2010/0136031 A1) and Techanukul et al. (2014), both of record, in view of Tait et al. (1996), as applied to Claims 1, 5-9 and 11-14 above, and further in view of  et al. (2017), Duss et al. (2014) and Al-Rakan et al. (2013).

The teachings of Wilkerson, Wicha et al., Techanukul et al. and Tait et al. were discussed above, particularly as they apply to Claims 5 and 6 which correspond to Claims 16 and 17.

None of the above references taught a method wherein the conditioned medium from active breast stromal fibroblasts of step b) comprises a 1:1 mixture (vol/vol) of M199 medium and F12 medium, supplemented with 0% - 1% (vol/vol) serum, and 0.1% - 2% (vol/vol) of an antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml penicillin, 10000 µg/ml streptomycin and 25 µg/ml amphotericin B, as required by Claims 2 and 15.

Al-Rakan et al. teaches that breast epithelial/luminal cells had a higher proliferation in the presence of media conditioned with CAF (cancer-associated fibroblasts) and TCF (stromal fibroblasts present in histologically normal surgical margins) cells, compared to NBF (normal breast stromal fibroblasts) (PG. 461, Column 2, Lines 8-10 and Pg. 462, Fig. 4) and wherein normal breast luminal/epithelial cells are cultured in a medium comprising DMEM, F12, 2% FBS and 1% antibiotic 


It would have been further obvious to those of ordinary skill in the art before the
filing date of the instant invention to modify the method of generating and isolating
mammary stem cells from primary breast luminal cells of Wilkerson and Wicha et al. with the treatment of the primary breast luminal/epithelial cells with a fibroblast conditioned medium comprising 1:1 M199/F12 medium supplemented with 2% FBS and 1% antibiotic (penicillin/streptomycin) as taught by Duss et al. and Al-Rakan et al. because the references teaches that such a medium is suitable for use in culturing breast luminal epithelial cells and would have been recognized as a suitable cell media for that intended purpose and those of ordinary skill in the art would have recognized that both DMEM and M199 are suitable for combination with F12 medium for culturing primary breast luminal/epithelial cells.  While the reference does not specify the % the antibiotic solution, inclusion of amphotericin and concentration of components therein used to supplement the medium, the determination of the optimal antibiotic composition and concentration of components used therein by routine experimentation would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention as the ratio of mediums produces the result of allowing cell growth and the concentration of antibiotic components therein prevents contamination of said medium.  


Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide the primary breast epithelial/luminal cells with a suitable growth medium to allow cell proliferation and control contamination as well as provide increased proliferation.  There would have been a reasonable expectation of success in making this modification because Wilkerson and Wicha et al. are directed to the generation and isolation of mammary stem cells from primary breast luminal/epithelial cells and Duss et al. and Al-Rakan et al. teaches a suitable growth mediums for breast epithelial/luminal cells.




s 1 and 5-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Wilkerson (2016), cited in the IDS, in view of Wicha et al. (US 2010/0136031 A1) and Techanukul et al. (2014), both of record, in view of Tait et al. (1996), as applied to Claims 1, 5-9 and 11-14 above, and further in view of Woefle et al. (2004) and Fulford et al. (2007).

The teachings of Wilkerson, Wicha et al., Techanukul et al. and Tait et al. were discussed above.

None of the above references taught a method wherein said primary breast luminal cells are identified and isolated based on their expressing at least one or a combination of markers selected from Cytokeratin 18, Cytokeratin 19 and epithelial cell adhesion molecule (EpCam), wherein they are selected and isolated if they express such marker(s), and are not selected and isolated if they do not, and/or wherein said primary breast luminal cells are identified and isolated based on their not expressing at least one or a combination of the following markers selected from Cytokeratin 14 and integrin a-6 (CD49f), wherein they are selected and isolated if they do not express such marker(s), and are not selected and not isolated if they do, as required by Claim 10.

Woefle et al. teaches that normal mammary epithelial cells usually express CK18 and CK19 while CK18 is down regulated in epithelial cancer cells (Pg. 2670, Abstract and Column 2, Lines 14-16).



It would have been obvious to those of ordinary skill in the art before the
filing date of the instant invention to modify the method of generating and isolating
mammary stem cells from primary breast epithelial cells of Wilkerson, Wicha et al., Techanukul et al. and Tait et al. with the selection of primary breast luminal/epithelial cells which express CK18 and CK19 as taught by Woefle et al. and which do not express CK14 as taught by Fulford et al. because the Wilkerson and Wicha et al. references are interested in primary breast epithelial/luminal cells which are not cancerous and Woefle et al. and Fulford et al. provide teachings of markers for desired normal, non-cancerous breast epithelial/luminal cells and a marker of undesired and/or cancerous non-epithelial/luminal cells.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have non-cancerous, primary mammary epithelial/luminal cells for use in a stem cell generation method.  There would have been a reasonable expectation of success in making this modification because Wilkerson, Wicha et al. and Tait et al. are directed to the generation and isolation of mammary stem cells from primary breast epithelial/luminal cells and Woefle et al. and Fulford et al. provide markers to identify those cells from undesired other cells.  


s 1, 4-9, 11-14 and 18-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Wilkerson (2016), cited in the IDS, in view of Wicha et al.
(US 2010/0136031 A1) and Techanukul et al. (2014), both of record, in view of Tait et al. (1996), as applied to Claims 1, 5-9 and 11-14 above, and further in view of Wicha et al. (US 2008/0019961 A1).

The teachings of Wilkerson, Wicha et al., Techanukul et al. and Tait et al. were discussed above, particularly as they apply to Claims 1, 7, 8 and 9, which correspond to Claims 18 in part, 19, 20 and 21.

None of the above references taught a method wherein said stem cell growth medium in step d) comprises mammary epithelial basal medium (MEBM), supplemented with 0.1%- 2% (vol/vol) of an antibiotic-antimycotic solution, said antibiotic-antimycotic solution comprising 10,000 units/ml penicillin, 10000 µg/ml streptomycin and 25 µg/ml amphotericin B, as required by Claims 4 and 18.

Wicha et al. (‘961) teaches that mammospheres may be grown in MEBM media supplemented with 100 U/ml penicillin, 100 µg/ml streptomycin and 0.25 µg/ml amphotericin (Pg. 17, Paragraph [0112]).





filing date of the instant invention to modify the method of generating and isolating
mammary stem cells from primary breast luminal cells of Wilkerson, Wicha et al., Techanukul et al. and Tait et al. to substitute use of a growth medium as taught by Wicha et al. (‘961) for the CMM stem cell growth medium taught by Wilkerson because this is no more than the simple substitution of one known element (mammosphere MEBM culture medium) for another (CMM mammosphere culture medium) to obtain predictable results (formation/growth of mammospheres).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 

While the reference does not specify the claimed concentration of antibiotic components therein used to supplement the medium, the determination of the optimal concentration of antibiotic components used therein by routine experimentation would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention as the concentration of antibiotic components therein prevents contamination of said medium.  




Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide the mammospheres with a suitable growth medium to allow proliferation and control contamination.  There would have been a reasonable expectation of success in making this modification because Wilkerson and Wicha et al. are directed to the generation and isolation of mammary stem cells from primary breast luminal/epithelial cell mammospheres and Wicha et al. (‘961) teaches a suitable growth medium for mammospheres.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached on Monday-Friday 12pm-8pm EST.


If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/25/2021